—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating a prison disciplinary rule that prohibits possession of a weapon. This charge was the result of a routine search of petitioner’s cell which disclosed, among other things, a razor blade taped to the bottom of petitioner’s locker. Because petitioner admitted that the locker was his, an area under petitioner’s control, an inference of possession arises that the weapon was his, even if access to the area was not exclusive (see, Matter of Jay v Coombe, 233 AD2d 661). Given this inference and the detailed misbehavior report written by the correction officer who searched petitioner’s cell, we conclude that there is substantial evidence to support the determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Jay v Coombe, supra). Petitioner’s remaining contentions are either unpreserved for review, not properly before this Court or have been considered and rejected as lacking in merit.
Cardona, P. J., Crew III, White, Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.